Opinion oe ti-ie Court by
Ludge Pryor :
Having identified appellant as Eranklin 'Warren, who voted at the Liberty precinct in August, 1870, it was proper to permit the poll books to be read as evidence to the jury to show that his vote was recorded and counted.
But it was erroneous to instruct the jury without qualification, that the place where a married man’s family is, is his residence.
The statute on the subject of fixing the residence of an individual claiming the right to vote in a particular precinct, is that the place where the family of a married man resides shall generally be considered his residence unless the family so resides for a temporary *573purpose. If his family is permanently in one place and he transacted business in another, .the former shall be his residence.
Halbert, Thomas, for appellant.
The instruction under the evidence should have embraced the foregoing propositions in conformity to the statute.
1 Yol. K. S'., pp. 434-435.
For the error in the instruction, therefore, the judgment must be reversed, and the cause remanded for a new trial and for further proceedings consistent herewith.